Matter of Dashawn N. (Youvonne N.) (2015 NY Slip Op 03165)





Matter of Dashawn N. (Youvonne N.)


2015 NY Slip Op 03165


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-07643
2014-08387
 (Docket Nos. N-13212-05, N-13213-05)

[*1]In the Matter of Dashawn N. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andYouvonne N. (Anonymous), respondent-appellant. (Proceeding No. 1) In the Matter of Judae N. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; Youvonne N. (Anonymous), respondent-appellant. (Proceeding No. 2)


George E. Reed, Jr., White Plains, N.Y., for appellant.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Thomas G. Gardiner of counsel), for respondent.
Lisa S. Goldman, White Plains, N.Y., attorney for the children.

DECISION & ORDER
Appeals from (1) an order, made after a permanency hearing, of the Family Court, Westchester County (Michelle I. Schauer, J.), entered June 13, 2014, and (2) an order of the same court, also made after a permanency hearing, entered August 21, 2014. Both orders, insofar as appealed from, directed the Westchester County Department of Social Services to provide the mother with visitation with the children Dashawn N. and Judae N. only at the request of the subject children, and did not direct it to facilitate her ability to telephone or visit the children.
ORDERED that the appeal from the order entered June 13, 2014, is dismissed, without costs or disbursements, as that order was superseded by the order entered August 21, 2014; and it is further,
ORDERED that the order entered August 21, 2014, is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in directing that the Westchester County Department of Social Services (hereinafter the DSS) provide the mother visitation with the children Dashawn N. and Judae N. only at the request of the subject children and denying the mother's application to direct the DSS to make additional diligent efforts to facilitate communications and visitation between her and the subject children. At the time of the first [*2]permanency hearing at issue here, one of the subject children was over the age of 18 and the other was near her 18th birthday, and both had elected to remain in foster care (see  Family Ct Act § 1055[e]). The record demonstrates that both children are capable of contacting their caseworker or the mother to arrange for visitation, and the mother has the means to contact both children.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court